Exhibit 10.27

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this "Agreement") is entered into as of November 13,
2014, between Anne Saunders and FTD Companies, Inc., a Delaware corporation (the
"Company").

 

In consideration of the mutual promises and covenants set forth below and in the
Confidentiality Agreement and Non-Competition Agreement referenced herein, you
and the Company hereby agree as follows:

 

1.Term; Position. The term of this Agreement will commence on November 13, 2014
(the "Effective Date") and extend for two years from the Effective Date, unless
this Agreement is earlier terminated as provided herein (which term shall
automatically renew for successive one year terms thereafter unless the Company
provides written notice of non-renewal to you at least ninety (90) days prior to
the expiration of the then current term) (the "Term").  For the avoidance of
doubt, you will not be entitled to the benefits pursuant to Section 4 and the
payments pursuant to Section 7 of this Agreement by reason of the Company
electing not to renew the Term.  During the Term, you will serve as the
Company's President, Consumer Division and will report to the President and
Chief Executive Officer of the Company.  You will agree to devote your full-time
attention, skill and efforts to the performance of your duties for the Company.

 

2.



Salary and Benefits.

 

(a) You will be paid a salary at an annualized rate of $425,000, payable in
bi-weekly or semi-monthly installments in accordance with the Company's standard
payroll practices, subject to such increases as may be determined from time to
time by the Company.

 

(b) You will be eligible to participate in the employee benefit plans, including
its 401(k) plan, that are made generally available to the Company's senior
executives. You will be entitled to a minimum of four (4) weeks of paid vacation
each year or such greater amount as determined in accordance with the standard
vacation policy in effect for the Company.

 

(c) The Company will promptly reimburse you for all reasonable and necessary
business expenses you incur in connection with the business of the Company and
the performance of your duties hereunder upon your submission of reasonable and
timely documentation of the expenses.  Business expenses will be reimbursed no
later than the end of the calendar year following the calendar year in which
such expense was incurred, and the amounts reimbursed in any one calendar year
shall not affect the amounts reimbursable in any other calendar year.  In
addition, your right to receive such reimbursements may not be exchanged or
liquidated for any other benefit.

 

3.Annual Bonus.  For each fiscal year of the Company during your period of
employment (starting with the Company’s 2015 fiscal year), you will be eligible
to participate in a bonus program with eligibility for up to 75% of your
annualized base salary.  The performance criteria for purposes of determining
your actual bonus for each fiscal year will be established by the
Company.  Except as otherwise determined by the Company or as set forth herein,
you will be



--------------------------------------------------------------------------------

 



entitled to a bonus award only if you are employed by and in good standing with
the Company on the date bonus payments are paid for that fiscal year.  Your
annual bonus award will be paid no later than the 15th day of the third month
following the end of your taxable year or, if later, the end of the Company's
taxable year, in which such bonus award is earned.

 

4.



Restricted Stock Unit and Other Equity Awards.

 

(a) Except as set forth in Section 4(b) of this Agreement, if your employment is
terminated by the Company "without cause" or by you for "good reason" (as each
term is defined below) during the Term, the vesting and (subject to Section
7(e)) payment of any equity awards you hold as of the date of such termination
will be accelerated by the additional number of shares in which you would have
otherwise been vested at the time of such termination had you completed an
additional twelve (12) months of employment with the Company, calculated as if
such equity awards vested on a monthly basis.  Such vesting acceleration and
(subject to Section 7(e)) payment are subject to your timely execution and
delivery to the Company of the Release referred to in Section 7(b), and except
as otherwise expressly provided in the agreement evidencing a particular
restricted stock unit award, the shares of common stock underlying the
restricted stock units that vest on such an accelerated basis will be issued to
you on the sixtieth (60th) day following the date of your termination "without
cause" or your resignation for "good reason", provided the executed Release
required of you pursuant to Section 7(b) is at that time effective, enforceable
and irrevocable in accordance with applicable law. In no event will the number
of shares which vest on such an accelerated basis with respect to any particular
equity grant exceed the number of shares unvested immediately prior to the date
of such termination with respect to such grant.

 

(b) If your employment is terminated by the Company "without cause" or by you
for "good reason" (as each term is defined below) in connection with, or within
twelve ( 12) months after, a change in control of the Company (as defined in the
applicable stock plan, stock option agreement or restricted stock unit
agreement), the vesting and (subject to Section 7(e)) payment of any equity
awards you hold as of the date of such termination will be accelerated by the
additional number of shares in which you would have otherwise been vested at the
time of such termination had you completed an additional twelve (12) months of
employment with the Company or, if greater, an additional period of service
equal in duration to the actual period of service you completed between the
Effective Date and the date of such termination, in all cases calculated as if
such equity awards vested on a monthly basis. Such vesting acceleration and
(subject to Section 7(e)) payment are subject to your timely execution and
delivery to the Company of the Release referred to in Section 7(b), and the
shares of common stock underlying the restricted stock units that vest on such
an accelerated basis will be issued in accordance with the same issuance
provisions set forth in Section 4(a) above.  In no event will the number of
shares which vest on such an accelerated basis with respect to any particular
equity grant exceed the number of shares unvested immediately prior to the date
of such termination with respect to such grant.

 

(c) Upon the termination of your employment during the Term as a result of death
or upon your Disability (as defined below), the vesting and (subject to Section
7(e)) payment of any equity awards you hold as of the date of such termination
or Disability will be accelerated by the additional number of shares in which
you would have been vested at such time if you had completed an additional
twelve (12) months of service, and such shares shall be issued, subject to

2

 

--------------------------------------------------------------------------------

 



the Company's collection of all applicable withholding taxes, within the 60-day
period following the date of termination or Disability, calculated as if such
equity awards vested on a monthly basis; provided however, that in no event will
the number of shares which vest on such an accelerated basis with respect to any
particular equity grant exceed the number of shares unvested immediately prior
to the date of  such  termination or Disability with respect to such grant.  For
purposes of this Agreement, “Disability” means your inability to engage in any
substantial gainful activity necessary to perform your duties hereunder by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted, or can be expected to last, for
a continuous period of not less than twelve (12) months.

 

(d) In the event of any inconsistency between the terms set forth in this
Section 4 and the terms set forth in the agreement evidencing any equity awards
granted to you, the terms set forth in this Agreement will control. The
provisions of this Section 4 and Section 7 will apply to future equity awards,
except to the extent specifically stated in the applicable award agreement or in
a resolution of the Board of Directors or committee thereof of the Company.

 

5.     Policies; Procedures. As an employee of the Company, you agree to abide
by all of the policies and procedures in effect for the Company, including
(without limitation) the insider trading policy, the code of ethics and the
employee handbook, as well as the Confidentiality and Non-Competition Agreement
between you and the Company of even effective date herewith (the
“Confidentiality Agreement”), a copy of which is attached hereto as Appendix A
and incorporated herein by reference).

 

6.     At Will Employment.  Notwithstanding anything to the contrary contained
herein, your employment with the Company will be "at will" and will not be for
any specified term, meaning that either you or the Company will be entitled to
terminate your employment at any time and for any reason, with or without cause
or advance notice. Any contrary representations that may have been made to you
are superseded by the terms set forth in this Agreement. This is the full and
complete agreement between you and the Company on this subject. Although your
job duties, title, compensation and benefits, as well as the personnel policies
and procedures applicable to the Company, may change from time to time, the "at
will" nature of your employment may only be changed in an express written
agreement signed by you and the Chief Executive Officer of the Company.

 

7.     Separation from Service.

 

(a) Termination by You Without Good Reason. If you terminate your employment
with the Company for any reason other than as a result of your death or
Disability or your resignation for "good reason" (as defined below), then all
obligations of the Company as set forth in this Agreement will cease, other than
the obligation to pay you, on your termination date, any earned but unpaid
compensation for services rendered through that date and any accrued but unused
vacation days as of your termination date (collectively, the “Accrued
Obligations”).  Notwithstanding your termination pursuant to this Section 7(a),
you will continue to be obligated to comply with the terms of the policies,
procedures and agreements referenced in Section 5 above.

 

(b) Termination by the Company; Termination by You for Good Reason.  If

3

 

--------------------------------------------------------------------------------

 



your employment is terminated by the Company "without cause" (as defined below)
during the Term or you terminate your employment for "good reason" (as defined
below) during the Term, and subject to your timely execution (without revoking)
and delivery to the Company of a comprehensive agreement releasing the Company
and its officers, directors, employees, stockholders, subsidiaries, affiliates,
representatives and other parties and containing such other and additional terms
as the Company deems satisfactory ( "Release"), which becomes effective after
the expiration of any applicable revocation  period, the Company will pay you a
separation payment (the “Separation Payment”) equal to twelve (12) months of
your then current annual base salary.  If your date of termination occurs after
the 90th day of a fiscal year, subject to your satisfaction of the Release
requirement, you also will be eligible for any additional separation payment in
an amount equal to the pro-rated bonus for the fiscal year in which such
termination occurs.  Such pro-rated bonus will be determined by multiplying
(A) the actual bonus (if any) you would have earned for that fiscal year, based
on the level at which the applicable performance goals for such fiscal year are
in fact attained, had you continued in the Company's employ through the date
that bonus award becomes due and payable by (B) a fraction the numerator of
which is the number of whole months (rounded to the next highest whole month)
you remained in the Company's employ during that fiscal year and the denominator
of which is twelve (12), with such pro-rated bonus (if any) to be paid at the
same time and in same form that the bonus payment for such fiscal year would
have been made following the completion of that fiscal year had you remained in
the Company's employ through the payment date.  In addition, notwithstanding the
second to last sentence of Section 3 hereof, subject to your satisfaction of the
Release requirement, if your date of termination occurs following the end of a
fiscal year and prior to the date that you would have otherwise been entitled to
be paid your annual bonus for such fiscal year, the Company will pay you an
amount equal to the annual bonus that you would have received had you remained
employed by and in good standing with the Company through the date the annual
bonus for such fiscal year is paid, which amount shall be paid at the same time
and manner that such payment would have been paid to you had you remained
employed through such date.  The Release required to be executed by you in order
for you to receive the Separation Payment, the other payments described in this
Section 7(b) and the accelerated vesting of your equity awards must be executed
and delivered to the Company within 21 days (or 45 days to the extent such
longer period is required under applicable law) after the effective date of your
termination "without cause" or for "good reason".  Subject to the provisions of
Section 7(e) and your continued compliance with the policies, procedures and
agreements referenced in Section 5 above, the Separation Payment will be paid in
a series of twelve (12) successive equal monthly installments, with the first
such installment payment to be paid on the sixtieth (60th) day following the
date of your termination, provided your executed Release is at that time
effective, enforceable and irrevocable in accordance with applicable law, and
each subsequent installment will be paid on a successive monthly basis, on the
last regularly-scheduled payday each month for the Company's salaried employees,
over the remainder of the installment period.  Each installment payment shall be
subject to the Company's collection of all applicable withholding taxes and
shall be treated as a series of separate payments for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code").  However, if you
are, as of the termination date, a specified employee for purposes of Section
409A of the Code, then the Separation Payment installments of this Section 7(b)
will be subject to the delayed payment provisions of Section 7(e) below.

 

If your employment is terminated by the Company "without cause" or by you for
"good

4

 

--------------------------------------------------------------------------------

 



reason" during the Term, the Company will have no further obligation to you
pursuant to this Agreement other than the Accrued Obligations, the acceleration
of vesting provided in Section 4 above and the obligations of the Company
pursuant to this Section 7(b).

 

If your employment is terminated by the Company "with cause" as defined below,
the Company will have no further obligation to you under the terms of this
Agreement, other than the Accrued Obligations.

 

Notwithstanding the termination of your employment by the Company "with cause"
or "without cause," or by you for "good reason", you will continue to be
obligated to comply with the terms of the policies, procedures and agreements
referenced in Section 5 above.

 

If any payment or benefit received or to be received by you (including any
payment or benefit received pursuant to this Agreement or otherwise) would be
(in whole or part) subject to the excise tax imposed by Section 4999 of the
Code, or any successor provision thereto, or any similar tax imposed by state or
local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest and penal ties, are hereafter
collectively referred to as the "Excise Tax''), then, the cash payments provided
to you under this Agreement shall first be reduced, with each such payment to be
reduced pro-rata but without any change in the payment date, and then, if
necessary, the accelerated vesting of your equity awards pursuant to the
provisions of this Agreement shall be reduced in the same chronological order in
which those awards were made, but only to the extent necessary to assure that
you receive only the greater of (i) the amount of those payments and benefits
which would not constitute a parachute payment under Section 280G of the Code or
(ii) the amount which yields you the greatest after-tax amount of benefits after
taking into account any Excise Tax imposed on the payments and benefits provided
you hereunder (or on any other payments or benefits to which you may become
entitled in connection with any change in control or ownership of the Company or
the subsequent termination of your employment with the Company).

 

(c)       Termination by Death or Disability.  If your employment is terminated
during the Term as a result of your death or Disability, the Company will be
obligated to pay the Accrued Obligations to you, your estate or beneficiaries
(as the case may be), and such Accrued Obligations shall be paid within 60 days
following the date of such termination, subject to the Company's collection of
all applicable withholding taxes. In the event of a termination of your
employment due to death or Disability, you or your estate or beneficiaries, as
the case may be, will be entitled to the accelerated vesting of your equity
awards as set forth in Section 4(c) above.  The provisions of this Section 7(c)
will not affect or change the rights or benefits to which you are otherwise
entitled under the Company's employee benefit plans or otherwise.

 

(d)        Definitions.

For purposes of this Agreement, the following definitions will be in effect:

 

"good reason" means:

(i)



a material reduction in your base salary without your prior written consent;

(ii)



a material  reduction in your position, duties or responsibilities without your
prior written consent;



5

 

--------------------------------------------------------------------------------

 



(iii)       a material change in your place of employment which is not within a
50-mile radius of the following address, without your prior written consent:  
3113 Woodcreek Drive, Downers Grove, IL 60515; or

 

(iv)      any material un-waived breach by the Company of the terms of this
Agreement; provided however, that with respect to any of the clause (i) - (iv)
events above, you will not be deemed to have resigned for good reason unless (A)
you provide written notice to the Company of the existence of the good reason
event within ninety (90) days after its initial occurrence, (B) the Company is
provided with thirty (30) days in which to cure such good reason event, and (C)
your termination of employment is effected within one hundred eighty (180) days
following the occurrence of the non-cured clause (i) - (iv) event.

 

"with cause" means your commission of any one or more of the following acts:

 

(i)



willfully damaging of the property, business, business relationships, reputation
or goodwill of the Company or its affiliates;

(ii)



commission of a felony or a misdemeanor involving moral turpitude;

(iii)



theft, dishonesty, fraud or embezzlement;

(iv)



willfully violating any rules or regulations of any governmental or regulatory
body that is or is reasonably expected to be injurious to the Company or its
affiliates;

(v)



the use of alcohol, narcotics or other controlled substances to the extent that
it prevents you from efficiently performing services for the Company or its
affiliates;

(vi)



willfully injuring any other employee of the Company or its affiliates;

(vii)



willfully injuring any person in the course of performance  of  services
for  the Company or its affiliates;

(viii)



disclosing to a competitor or other unauthorized persons confidential or
proprietary information or secrets of the Company or its affiliates;

(ix)



solicitation of business on behalf of a competitor or a potential competitor of
the Company or its affiliates;

(x)



harassment of any other employee of the Company or its affiliates or the
commission of any act which otherwise creates an offensive work environment for
other employees of the Company or its affiliates;

(xi)



failure for any reason within five (5) days after receipt by you of written
notice thereof from the Company, to correct, cease or otherwise alter any
insubordination, failure to comply with instructions, inattention to or neglect
of the duties to be performed by you or other act or omission to act that in the
opinion of the Company does or may adversely affect the business or operations
of the Company or its affiliates;

(xii)



breach of any material term of this Agreement; or

(xiii)



any other act or omission that is determined to constitute "cause" in the good
faith discretion of the Board of Directors of the Company.

 

"without cause" means any reason not within the scope of the definition of the
term "with cause."

 

(e)



Code Section 409A. Notwithstanding any provision in this Agreement to the

contrary (other than Section 7(f) below), no payment or distribution under this
Agreement which

6

 

--------------------------------------------------------------------------------

 



constitutes an item of deferred compensation under Section 409A of the Code and
becomes payable by reason of your termination of employment with the Company
will be made to you until you incur a "separation from service" (as such term is
defined in Treasury Regulations issued under Section 409A of the Code) in
connection with such termination of employment. For purposes of this Agreement,
each amount to be paid or benefit to be provided you shall be treated as a
separate identified payment or benefit for purposes of Section 409A of the
Code.  In addition, no payment or benefit which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of
your separation from service will be made to you prior to the earlier of (i) the
first day of the seventh (7th) month measured from the date of such separation
from service or (ii) the date of your death, if you are deemed at the time of
such separation from service to be a specified employee (as determined pursuant
to Code Section 409A and the Treasury Regulations thereunder) and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Section 409A(a)(2) of the Code.  Upon the expiration of the applicable
deferral period, all payments and benefits deferred pursuant to this Section
7(e) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or provided to you
in a lump sum on the first day of the seventh (7th) month after the date of your
separation from service or, if earlier, the date of your death. Any remaining
payments or benefits due under this Agreement will be paid in accordance with
the normal payment dates specified herein.

 

(f) Notwithstanding Section 7(e) above, the following provisions shall also be
applicable to you if you are a specified employee for purposes of Section 409A
of the Code at the time of your separation of service:

 

(i) Any payments or benefits which become due and payable to you during the
period beginning with the date of your separation from service and ending on
March 15 of the following calendar year and otherwise qualify for the short-term
deferral exception to Section 409A of the Code shall not be subject to the
holdback provisions of Section 7(e) and shall accordingly be paid as and when
they become due and payable under this Agreement in accordance with the
short-term deferral exception to Section 409A of the Code.

 

(ii) The remaining portion of the payments and benefits to which you  become
entitled under this Agreement, to the extent they do not in the aggregate exceed
the dollar limit described below and are otherwise scheduled to be paid no later
than the last day of the second calendar year following the calendar year in
which your separation from service occurs, shall not be subject to any deferred
commencement date under Section 7(e) and shall be paid to you as they become due
and payable under this Agreement.  For purposes of this subparagraph (ii), the
applicable dollar limitation will be equal to two times the lesser of (i) your
annualized compensation (based on your annual rate of pay for the calendar year
preceding the calendar year of your separation from service, adjusted to reflect
any increase during that calendar year which was expected to continue
indefinitely had such separation from service not occurred) or (ii) the
compensation limit under Section 401(a)(17) of the Code as in effect in the year
of such separation from service.  To the extent the portion of the severance
payments and benefits to which you would otherwise be entitled under this
Agreement during the deferral period under Section 7(e) exceeds the foregoing
dollar limitation, such excess shall  be paid in a lump sum upon the expiration
of that deferral period, in accordance with the deferred payment provisions of
Section 7(e), and the

7

 

--------------------------------------------------------------------------------

 



remaining  severance payments and benefits (if any) shall be paid in accordance
with the normal payment dates specified for them herein.

 

(g) To the extent there is any ambiguity as to whether any provision of this
Agreement would otherwise contravene one or more requirements or limitations of
Section 409A of the Code and the Treasury Regulations thereunder, such provision
shall be interpreted and applied in a manner that complies with the applicable
requirements of Section 409A of the Code and the Treasury Regulations
thereunder.

 

8.           Withholding Taxes. All forms of compensation payable pursuant to
the terms of this Agreement, whether payable in cash, shares of the Company's
common stock or other property, are subject to reduction to reflect the
applicable withholding and payroll taxes.

 

9.           Entire Agreement. This Agreement, together with the Confidentiality
Agreement, the Employee Proprietary Information and Inventions Agreement
previously executed by you, any handbooks, policies and procedures in effect
from time to time and the applicable stock plans and any stock option
agreements, restricted stock unit agreements or other agreement evidencing the
equity awards made to you from time to time during your period of employment,
contains all of the terms of your employment with the Company and supersede any
prior understandings or agreements relating to the subject matter hereof,
whether oral or written, between you and the Company.  If any provision of this
Agreement is held by an arbitrator or a court of competent jurisdiction to
conflict with any federal, state or local law, or to be otherwise invalid or
unenforceable, such provision shall be construed in a manner so as to maximize
its enforceability while giving the greatest effect as possible to the intent of
the parties.  To the extent any provision cannot be construed to be enforceable,
such provision will be deemed to be eliminated from this Agreement and of no
force or effect, and the remainder of this Agreement will otherwise remain in
full force and effect and be construed as if such portion had not been included
in this Agreement.  This Agreement is not assignable by you.  This Agreement may
be assigned by the Company to its affiliates or to successors in interest to the
Company or its lines of business.

 

10.         Amendment and Governing Law.  This Agreement may not be amended or
modified except by an express written agreement signed by you and the Chief
Executive Officer of the Company.  The validity, interpretation, enforceability,
and performance of this Agreement and the resolution of any disputes will be
governed by and construed and enforced in accordance with the internal laws of
the State of Illinois, without giving effect to the conflicts of laws principles
thereof. You and the Company consent to jurisdiction and venue in any federal or
state court of competent jurisdiction located in the City of Chicago.

 

11.         Surviving Provisions.  Following any termination of this Agreement,
Sections 5, 6, 7(e), and (g), 8, 9, 10 and 11 will survive, and, if your
employment with the Company continues thereafter, your employment with the
Company will continue to be "at will".

 

 

[Signature Page Follows]





8

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date stated in the opening paragraph.

 

 

 

 

/s/ Anne Saunders

 

Anne Saunders

 

 

 

 

 

FTD COMPANIES, INC.

 

 

 

 

 

By:

/s/ Robert S. Apatoff

 

 

Robert S. Apatoff

 

 

President and Chief Executive Officer

 





9

 

--------------------------------------------------------------------------------

 



Appendix A

 

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

 

 

This CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (the "Agreement") is entered
into as of November 13, 2014 between FTD Companies, Inc. (the "Company") and
Anne Saunders (the "Employee").

 

RECITALS:

 

A. The Company and the Employee have entered into that certain Employment
Agreement as of the date of this Agreement pursuant to which the Employee will
serve as President, Consumer Division of the Company; and

 

B. In connection therewith, the Company and the Employee desire to provide for
certain additional obligations.

 

NOW, THEREFORE, in consideration of the offer to and acceptance by the Employee
of employment as President, Consumer Division of the Company and of other good
and valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto additionally agree as follows:

 

Section 1.Secrecy, Non-Competition, No Interference and Non-Solicitation.

 

(a) No Competing Employment.  The Employee acknowledges that: (i) the agreements
and covenants contained in this Section l are essential to protect the value of
the Company's business and assets and (ii) by virtue of her employment with the
Company, the Employee will obtain such knowledge, know-how, training and
experience of such a character that there is a substantial probability that such
knowledge, know-how, training and experience could be used to the substantial
advantage of a competitor of the Company and to the Company's substantial
detriment.  Therefore, the Employee agrees that, for the period (the "Restricted
Period”) commencing on the date of this Agreement and ending on the date that is
twelve (12) months after the date on which the Employee is no longer employed by
the Company for any reason, the Employee shall not participate, operate, manage,
consult, join, control or engage, directly or indirectly, for the benefit of the
Employee or on behalf of or in conjunction with any person, partnership,
corporation or other entity, whether as an employee, consultant, agent, officer,
stockholder, member, investor, agent or otherwise, in any business activity if
such activity constitutes the sale or provision of floral products or services,
gourmet foods or gifts that are similar to, or competitive with, the floral
products or services, gourmet foods or gifts then being sold or provided by the
Company or any of its subsidiaries or affiliated companies, including, without
limitation, retail florists' business services, floral order transmission and
related network services, development and distribution of branded floral
products or other gifts on the Internet or other consumer direct segment of the
floral or gifting industry (a "Competitive Activity"), in any

10

 

--------------------------------------------------------------------------------

 



of: the City of Downers Grove, Illinois, the County of DuPage, Illinois or any
other city or county in the State of Illinois; the District of Columbia or any
other state, territory, district or commonwealth of the United States or any
county, parish, city or similar political subdivision in any other state,
territory, district or commonwealth of the United States; any other country or
territory anywhere in the world or in any city, canton, county, district,
parish, province or any other political subdivision in any such country or
territory; or anywhere in the world (each city, canton, commonwealth, county,
district, parish, province, state, country, territory or other political
subdivision or other location in the world shall be referred to as a
"Non-competition Area").  The parties to this Agreement intend that the covenant
contained in the preceding sentence of this Section 1(a) shall be construed as a
series of separate covenants, one for each city, canton, commonwealth, county,
district, parish, state, province, country, territory, or other political
subdivision or other area of the world specified.  Except for geographic
coverage, each separate covenant shall be considered identical in terms to the
covenant contained in the preceding sentence.  The parties further acknowledge
the breadth of the covenants, but agree that such broad covenants are necessary
and appropriate in the light of the global nature of the Competitive
Activity.  If, in any judicial or other proceeding, a court or other body
declines to enforce any of the separate covenants included in this Section 1(a),
the unenforceable covenant shall be considered eliminated from these provisions
for the purpose of those proceedings to the extent necessary to permit the
remaining separate covenants to be enforced.  Notwithstanding the foregoing, the
Employee may maintain or undertake purely passive investments on behalf of the
Employee, the Employee's immediate family or any trust on behalf of the Employee
or the Employee's immediate family in companies engaged in a Competitive
Activity so long as the aggregate interest represented by such investments does
not exceed 1% of any class of the outstanding publicly traded debt or equity
securities of any company engaged in a Competitive Activity.

 

(b) Nondisclosure of Confidential Information.  The Employee, except in
connection with her employment hereunder, shall not disclose to any person or
entity or use, either during the Employee's employment with the Company or at
any time thereafter, any information not in the public domain, in any form,
acquired by the Employee while employed by the Company or, if acquired following
the Employee's employment with the Company, such information that, to the
Employee's knowledge, has been acquired, directly or indirectly, from any person
or entity owing a duty of confidentiality to the Company or any of its
successors or their subsidiaries or affiliated companies (collectively, the "FTD
Group"), including but not limited to trade secrets, technical information,
systems, procedures, test data, price lists, financial or other data (including
the revenues, costs or profits associated with any of the Company's products or
services), business and product plans, code books, invoices and other financial
statements, computer programs, discs and printouts, customer and supplier lists
or names, personnel files, sales and advertising material, telephone numbers,
names, addresses or any other compilation of information, written or unwritten,
that is or was used in the business of the Company, any predecessor of the
Company, or any of the Company's subsidiaries, affiliates, successors or
assigns. The Employee agrees and acknowledges that all of such information, in
any form, and copies and extracts thereof are and shall remain the sole and
exclusive property of the Company or other FTD Group entity, and upon
termination of her employment with the Company, the Employee shall return to the
Company the originals and all copies (and shall delete all such items in
electronic format) of any such information provided to or acquired by the
Employee in connection with the performance of the Employee's duties for the
Company, and shall return to the Company all files, correspondence,

11

 

--------------------------------------------------------------------------------

 



computer equipment and disks or other communications (including any such
materials in electronic format) received, maintained or originated by the
Employee during the course of the Employee's employment.

 

(c) No Interference and Non-Solicitation. During the Restricted Period, the
Employee shall not, whether for the Employee 's own account or for the account
of any other individual, partnership, firm, corporation or other business
organization (other than the Company), solicit, endeavor to entice away from the
Company or any of the Company’s subsidiaries or affiliated companies, or
otherwise interfere with the relationship of the Company or any of its
subsidiaries or affiliated companies with, any person who, to the knowledge of
the Employee, is (or has at any time within the preceding three months been)
employed by or otherwise engaged to perform services for the Company or any of
the Company's subsidiaries or affiliated companies (including, but not limited
to, any independent sales representatives or organizations) or any entity who
is, or was within the then most recent 12-month period, a customer or client of
the Company, any predecessor of the Company or any of the Company's subsidiaries
or affiliated companies (a "Customer") or a supplier or vendor of the Company or
any of the Company's subsidiaries or affiliated companies (a "Supplier");
provided, however, that this Section l(c) shall not prohibit the Employee from
employing, for the Employee's own account, following a termination of the
employment of the Employee, any person employed by a Customer or Supplier, if
such employment is not in connection with a Competitive Activity.

 

Section 2.Calculation of Time Period.  The Employee agrees that if the Employee
violates the provisions of Section 1(a) of this Agreement, the running of the
Restricted Period shall be tolled for the period in which the Employee is in
violation of such non-competition provisions.  The Employee understands that the
foregoing restrictions may limit the Employee's ability to earn a livelihood in
a business engaged in a Competitive Activity, but the Employee nevertheless
believes that the Employee will receive sufficient consideration and other
benefits as an employee of the Company to clearly justify restrictions that, in
any event, given her education, skills and ability, the Employee does not
believe would prevent the Employee from earning a living.

 

Section 3.Inventions.

 

(a) Defined.  The Employee understands that during term of the Employee's
employment, there are certain restrictions on the Employee's development of
technology, ideas, and inventions, referred to in this Agreement as "Invention
Ideas."  The term Invention Ideas means all ideas, processes, trademarks,
service marks. inventions, technology, computer programs, original works of
authorship, designs, formulas, discoveries, patents and copyrights relating to
any existing or planned service or product of the Company, and all improvements,
rights, and claims related to the foregoing, that are conceived, developed, or
reduced to practice by the Employee alone or with others. The Employee agrees
that all original works of authorship which are made by the Employee (solely or
jointly with others) within the scope of the Employee's employment and which are
protectable by copyright are "works made for hire," as the term is defined in
the United States Copyright Act ( 17 USCA, Section 10 1).

 

(b) Disclosure.  The Employee agrees to maintain adequate and current written
records on the development of all Invention Ideas and to disclose promptly to
the Company all Invention Ideas and relevant records, which records will remain
the sole property of the

12

 

--------------------------------------------------------------------------------

 



Company.  The Employee further agrees that all information and records
pertaining to any idea, process, trademark, service mark, invention, technology,
computer program, original work of authorship, design formula, discovery,
patent, or copyright that might reasonably be construed to be an Invention Idea,
but is conceived, developed, or reduced to practice by the Employee (alone or
with others) during the Employee's employment or during the one-year period
following termination of the Employee's employment, shall be promptly disclosed
to the Company (such disclosure to be received in confidence). Any disclosure
pursuant to this Section 3(b) will be received by the Company in confidence so
that the Company may examine such information to determine if in fact it
constitutes Invention Ideas subject to this Agreement.

 

(c) Assignment.  The Employee agrees to, and does hereby continuously, assign to
the Company, without further consideration, all right, title, and interest that
the Employee may presently have or acquire (throughout the United States and in
all foreign countries), free and clear of all liens and encumbrances, in and to
each Invention Idea, which shall be the sole property of the Company, whether or
not patentable.  In the event any Invention Idea shall be deemed by the Company
to be patentable or otherwise registrable, the Employee shall assist the Company
(at its expense) in obtaining patent or other applicable registrations, and the
Employee shall execute all documents and do all other things (including
testifying at the Company's expense) necessary or proper to obtain patent or
other applicable registrations and to vest the Company with full title to
them.  The Employee's obligation to assist the Company in obtaining and
enforcing patents, registrations or other rights for such inventions in any and
all countries, shall continue beyond the termination of her employment, but the
Company shall compensate the Employee at a reasonable rate after such
termination for the time actually spent by the Employee at the Company's request
for such assistance.  Should the Company be unable to secure the Employee's
signature on any document necessary to apply for, prosecute, obtain, or enforce
any patent, copyright, or other right or protection relating to any Invention
Idea, whether due to the Employee 's mental or physical incapacity or any other
cause, the Employee hereby irrevocably designates and appoints the Company and
each of its duly authorized officers and agents as the Employee's agent and
attorney-in-fact, to act for and on the Employee's behalf, to execute and file
any such document and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
of protections with the same force and effect as if executed and delivered by
the Employee. Notwithstanding the foregoing provisions of this Section 3:

 

This provisions of this Section 3(c) do not apply to any invention for which no
equipment, supplies, facility, or trade secret information of the Company was
used and which was developed entirely on the Employee's own time, unless (a) the
invention relates (i) to the business of the Company or (ii) to the Employee's
actual or demonstrably anticipated research or development, or (b) the invention
results from any work performed by the Employee for the Company.

 

(d) Exclusions.  Except as disclosed in Exhibit A attached hereto, there are no
ideas, processes, trademarks, service marks, inventions, technology, computer
programs, original works of authorship, designs, formulas, discoveries, patents,
copyrights, or improvements to the foregoing that the Employee wishes to exclude
from this Agreement.  If nothing is listed on Exhibit A, the Employee represents
that the Employee has no such inventions or improvements at the time of signing
this Agreement, and that the Employee is not aware of any existing contract in
conflict with this Agreement.



13

 

--------------------------------------------------------------------------------

 



 

(e) Post-Termination Period.  The Employee understands and acknowledges that
because of the difficulty of establishing when any idea, process, invention,
etc., is first conceived or developed by the Employee, or whether it results
from access to confidential, trade secret or proprietary information or the
Company's equipment, facilities, and data, the Employee agrees that any idea,
process, trademark, service mark, invention, technology, computer program,
original work of authorship, design, formula, discovery, patent, copyright, or
any improvement, rights, or claims related to the foregoing shall be presumed to
be an Invention Idea if it relates to any existing or planned service or product
of the Company, subsidiaries or affiliates, and if it is conceived, developed,
used, sold, exploited , or reduced to practice by the Employee or with the
Employee's aid within six months after the Employee's termination of employment
with the Company. The Employee may rebut the above presumption if the Employee
proves that the invention, idea, process, etc., is not an Invention Idea as
defined in Section 3(a).

 

(t)Illinois Statute.  The Employee understands that nothing in this Agreement is
intended to expand the scope of protection provided the Employee by Illinois
Statute 765 I LCS 1060.

 

Section 4.Irreparable Injury.  It is further expressly agreed that the Company
will or would suffer irreparable injury if the Employee were to compete with the
Company or any of its subsidiaries or affiliated companies in violation of this
Agreement or the Employee were to otherwise breach this Agreement.  Any such
violation or breach will cause the Company irreparable harm, the amount of which
may be extremely difficult to estimate, thus, making any remedy at law or in
damages inadequate.  Consequently, the Company shall have the right to apply to
a court of appropriate jurisdiction for, and the Employee consents and
stipulates to the entry of, an order of injunctive relief in prohibiting the
Employee from competing with the Company, its successors or any of its or their
subsidiaries or affiliated companies in violation of this Agreement, an order
restraining any other breach or threatened breach of this Agreement, and any
other relief the Company and such court deems appropriate.  This right shall be
in addition to any other remedy available to the Company in law or equity. The
parties hereby agree that the attorneys' fees of the prevailing party in any
such proceeding or action shall be paid by the non-prevailing party.

 

Section 5.Representation and Warranties of the Employee.  The Employee
represents and warrants that the execution of this Agreement and subsequent
employment with the Company does not and will not conflict with any obligations
that the Employee has to any former employers or any other entity.  The Employee
further represents and warrants that the Employee has not brought to the
Company, and will not at any time bring to the Company, any materials, documents
or other property of any nature of a former employer.

 

Section 6.Miscellaneous.

 

(a)Jurisdiction, Choice of Law and Venue.  The validity and construction of this
Agreement shall be governed by the internal laws of the State of Illinois,
excluding the conflicts-of-laws principles thereof. Each party hereto consents
to the jurisdiction of, and venue in, any federal or state court of competent
jurisdiction located in Chicago, Illinois.

 



14

 

--------------------------------------------------------------------------------

 



(b)Entire Agreement.  This Agreement and any other agreement or document
delivered in connection with this Agreement, including the Employment Agreement
entered into as of the date hereof, between the Company and the Employee, state
the entire agreement and understanding of the parties on the subject matter of
this Agreement, and supersede all previous agreements, arrangements,
communications and understandings relating to that subject matter.

 

(c) Counterparts.  This Agreement may be signed in two or more counterparts,
each of which shall be deemed an original, with the same effect as if all
signatures were on the same document.

 

(d) Amendment; Waiver; etc.  This Agreement, and each other agreement or
document delivered in connection with this Agreement, may be amended, modified,
superseded or canceled, and any of the terms thereof may be waived, only by a
written document signed by each party to this Agreement or, in the case of
waiver, by the party or parties waiving compliance.  The delay or failure of any
party at any time or times to exercise any right or require the performance of
any duty under this Agreement or any other agreement or document delivered in
connection with this Agreement shall in no way affect the right of that party at
a later time to exercise that right or enforce that duty or any other right or
duty.  No waiver by any party of any condition or of any breach of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed or construed to be a further or continuing waiver of any such
condition or breach or of the breach of any other term of this Agreement.  A
single or partial exercise of any right shall not preclude any other or further
exercise of the same right or of any other right.  The rights and remedies
provided by this Agreement shall be cumulative and not exclusive of each other
or of any other rights or remedies provided by law.

 

(e) Severability.  If any provision of this Agreement  or any other agreement or
document delivered in connection with this Agreement, if any, is partially or
completely invalid or unenforceable in any jurisdiction, then that provision
shall be ineffective in that jurisdiction to the extent of its invalidity or
unenforceability, but the invalidity or unenforceability of that provision shall
not affect the validity or enforceability of any other provision of this
Agreement, all of which shall be construed and enforced as if that invalid or
unenforceable provision were omitted, nor shall the invalidity or
unenforceability of that provision in one jurisdiction affect its validity or
enforceability in any other jurisdiction. The Company and the Employee agree
that the period of time and the geographical area described in Section I are
reasonable in view of the nature of the business in which the Company is engaged
and proposes to be engaged, and the Employee's understanding of her prospective
future employment opportunities.  However, if the time period or the
geographical area, or both, described in Section I should be judged unreasonable
in any judicial proceeding, then the period of time shall be reduced by that
number of months and the geographical area shall be reduced by elimination of
that portion, or both, as are deemed unreasonable, so that the restriction
covenant of Section l may be enforced during the longest period of time and in
the fullest geographical area as is adjudged to be reasonable.

(f) Employment "At-Will". Both the Employee and the Company acknowledge that
nothing in this Agreement creates a contract for employment for any specific
duration.  The Employee's employment shall be "at-will", meaning both the
Company and the Employee can terminate the relationship at any time, with or
without reason or notice.

 

15

 

--------------------------------------------------------------------------------

 



(g) Survival of Obligations.  The obligations of the Employee set forth in this
Agreement shall survive the termination of Employee's employment with the
Company and the termination of this Agreement.

 

(h) Assignment.  This Agreement may be freely assigned by the Company, but may
not be assigned by the Employee without the prior written consent of the Company
which may be withheld at the Company's sole discretion.

 

(i)Binding Effect. This Agreement shall inure to the benefit of the Company and
its successors and assigns, and shall be binding upon the Employee and the
Employee's heirs, personal representatives and any permitted assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

 

FTD COMPANIES, INC.

 

 

 

By:

/s/ Robert S. Apatoff

 

 

Robert S. Apatoff

 

 

President

 

 

 

 

 

/s/ Anne Saunders

 

 

Anne Saunders

 

 





16

 

--------------------------------------------------------------------------------

 



EXHIBIT A

EMPLOYEE'S DISCLOSURE

 

Except as set forth below, there are no ideas, processes, trademarks , service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, or any claims, rights, or
improvements to the foregoing that I wish to exclude from the operation of this
Agreement:

 

 

 

 

 

 

 

 

 

 

 

 

Date:  November 13, 2014

/s/ Anne Saunders

 

Anne Saunders

 

17

 

--------------------------------------------------------------------------------